 In the Matter of TENNESSEE COPPER COMPANYandAMERICANFEDERATION OF LABORCase No. R-1853SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 6,1940On July 6, 1940, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding,'and on July 25, 1940, the Board issued an amendment to its Directionof Election.2Pursuant to the Direction of Election, as amended, anelection by secret ballot was conducted on July 26, 1940, under thedirection and supervision of the Regional Director for the TenthRegion (Atlanta, Georgia).On July 29, 1940, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties his Election Report.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote-------------------------------1369Total number ballots cast----------------------------------1138Total number ballots cast for American Federation of Labor--954Total number ballots cast against American Federation ofLabor--------------------------------------------174Total number challenged ballots----------------------------10Total number void ballots----------------------------------0Total number blank ballots---------------------------------0On August 3, 1940, International Union of Mine, Mill and SmelterWorkers, herein called the International, filed its Objections to theballot and to the Election Report.On August 13, 1940, the RegionalDirector issued and duly served upon the parties his Report onObjections, stating that he had investigated the matters raised in the'25 N L R B 21825 N L. R B. 226.27 N. L. R. B., No 20,84 TENNESSEE COPPER COMPANY85Objections of the International and reporting the results of hisinvestigation.The International objected to the form of the ballot; in so far asit did not provide a place for the employees to vote "for neither." 3Since the Board, at` the request of the International, removed thename of the International from the Direction of Election on July25, 1940, it is apparent that the American Federation of Labor wasthe only labor organization involved in this proceeding. It is the-uniform practice of the Board to direct the employees to vote for oragainst the only labor organization involved.The International contends that Sheriff B. E. Biggs of, PolkCounty, Tennessee, together with 15 of his deputies, was present atthe polls during the election and that these persons' coerced thevoters to designate the American Federation of Labor. The RegionalDirector reported that neither Sheriff Biggs nor any of his deputieswere present at the polls.The International also contends thatemployees were coerced into voting for the American Federation ofLabor by a notice posted by the Company prior to the election.Wehave examined the contents of the notice and find nothing therein tosupport the International's contention.We find that the objections do not raise substantial and materialissues with respect to the conduct of the ballot or the Election Report.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9 of National Labor Relations Board Rules and Regulations-Series2, as amended,IT ISHEREBYCERTIFIED that the American Federation of Labor hasbeen designated and selected by a majority of the employees ofTennessee Copper Company, Copperhill, Tennessee, in the Ducktownbasin, including those employees whose names appear on the com-pany's preferential hiring list, but excluding clerical and supervisoryemployees, chemists and technical engineers, as their representativefor the purposes of collective bargaining, and that, pursuant to Sec-tion 9 (a) of the National Labor Relations Act, the American Fed-eration of Labor is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.'The International contended that since it was the last certified collective bargainingrepresentative, amajority vote against the American Federation of Labor would haveresulted in the continuation of the International's status as majority representativealthough the employees desired representation by neither union